EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders BMC Capital, Inc. Dallas, Texas We consent to the use of our report dated August 12, 2013, with regard to the consolidated financial statements of BMC Capital, Inc. as of December 31, 2012 and 2011 and for the years then ended to be included in this Form S-1/A Registration Statement to be filed with the Securities and Exchange Commission on or about August 13, 2013. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ Turner, Stone & Company, L.L.P. Certified Public Accountants Dallas, Texas August 12, 2013
